Exhibit 10.3

 

SPARTAN MOTORS, INC.

RESTRICTED STOCK UNIT AGREEMENT

(Employees)

 

This RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made and entered into
as of [●] (the “Grant Date”), by and between Spartan Motors, Inc., a Michigan
corporation (the “Company”) and [●] (the “Grantee”).

 

Background

 

 

A.

The Company has adopted the Spartan Motors, Inc. Stock Incentive Plan of 2016
(the “Plan”) pursuant to which awards of Restricted Stock Units may be granted.

 

 

B.

The Committee has determined that it is in the best interests of the Company and
its shareholders to grant the award of Restricted Stock Units provided for in
this Agreement.

 

Agreement

 

Therefore, the parties, intending to be legally bound, agree as follows:

 

1.      Grant of Restricted Stock Units. Pursuant to the Plan, the Company
hereby issues to the Grantee on the Grant Date an Incentive Award consisting of,
in the aggregate, [●] Restricted Stock Units (the “RSUs”). Each RSU represents
the right to receive one share of Common Stock on the terms and conditions and
subject to the restrictions set forth in this Agreement and the Plan. The RSUs
shall be credited to a separate account maintained for the Grantee on the books
and records of the Company (the “Account”). Capitalized terms that are used but
not defined in this Agreement have the meanings assigned to them in the Plan.

 

2.      Consideration. The grant of the RSUs is made in consideration of the
services to be rendered by the Grantee to the Company.

 

3.      Restricted Period; Vesting. Except as otherwise provided in this
Agreement, provided there is no termination of Grantee’s employment (as
determined in accordance with Section 7.2 of the Plan) as of the applicable
vesting date, the RSUs will vest in accordance with the following schedule:

 

Vesting Date

Number of RSUs That Vest

First anniversary of Grant Date

33⅓%

Second anniversary of Grant Date

33⅓%

Third anniversary of Grant Date

33⅓%

 

The period over which the RSUs vest is referred to as the “Restricted Period.”
Once vested, the RSUs become “Vested Units.”

 

 

--------------------------------------------------------------------------------

 

 

4.     Restrictions. Subject to any exceptions set forth in this Agreement or
the Plan, during the Restricted Period and until such time as the RSUs are
settled in accordance with Section 8 below, neither the RSUs nor the rights
relating to the RSUs may be assigned, alienated, pledged, attached, sold, or
otherwise transferred or encumbered by the Grantee. Any attempt to assign,
alienate, pledge, attach, sell, or otherwise transfer or encumber the RSUs or
the rights relating to the RSUs shall be wholly ineffective.

 

5.     Termination of Employment.

 

(a)     Except as otherwise expressly provided in this Agreement or the Spartan
Motors, Inc. Management Severance Plan (to the extent such plan applies to the
Grantee), if the Grantee’s employment terminates for any reason at any time
before all of his or her RSUs have vested, the Grantee’s unvested RSUs shall be
automatically forfeited upon such termination of employment, and neither the
Company nor any Subsidiary shall have any further obligations to the Grantee
under this Agreement. For purposes of this Section 5, termination of employment
shall be determined in accordance with Section 7.2 of the Plan.

 

(b)     Notwithstanding Section 5(a) above, if the Grantee’s employment
terminates during the Restricted Period as a result of the Grantee’s death or
Disability, all of the RSUs will vest in accordance with Section 3 as if the
Grantee’s employment had not terminated.

 

(c)     Notwithstanding Section 5(a) above, if the Grantee’s employment
terminates during the Restricted Period as a result of the Grantee’s Qualified
Retirement (defined below) that occurs at least nine months after the Grant
Date, then all of the RSUs will vest in accordance with Section 3 as if the
Grantee’s employment had not terminated. A “Qualified Retirement” shall mean the
voluntary retirement by a Grantee who is at least age 62 and who has been
employed by the Company or a Subsidiary for a continuous period of 5 years as of
the date of retirement.

 

6.     Effect of a Change in Control. The provisions of Section 9 of the Plan
shall apply if there is a Change in Control during the Restricted Period.

 

7.      Rights as Shareholder; Dividend Equivalents.

 

(a)     The Grantee shall not have any rights of a shareholder with respect to
the shares of Common Stock underlying the RSUs unless and until the RSUs vest
and are settled by the issuance of such shares of Common Stock.

 

(b)     Upon and following the settlement of the RSUs, the Grantee shall be the
record owner of the shares of Common Stock underlying the RSUs unless and until
such shares are sold or otherwise disposed of, and as record owner shall be
entitled to all rights of a shareholder of the Company (including voting
rights).

 

 

--------------------------------------------------------------------------------

 

 

(c)     Until such time as the RSUs vest, the Grantee’s Account shall be
credited with an amount equal to all cash and stock dividends (“Dividend
Equivalents”) that would have been paid to the Grantee if one share of Common
Stock had been issued on the Grant Date for each RSU granted to the Grantee as
set forth in this Agreement. Dividend Equivalents shall be credited to the
Grantee’s Account and interest may be credited on the amount of cash Dividend
Equivalents credited to the Grantee’s Account at a rate and subject to such
terms as determined by the Committee. Dividend Equivalents shall be subject to
the same vesting restrictions as the RSUs to which they are attributable and
shall be paid on the same date that the RSUs to which they are attributable are
settled in accordance with Section 8 below. Dividend Equivalents credited to a
Grantee’s Account shall be distributed in cash or, at the discretion of the
Committee, in shares of Common Stock having a Market Value equal to the amount
of the Dividend Equivalents and interest, if any.

 

8.      Settlement of RSUs. Subject to any withholding for applicable taxes
pursuant to the Plan, promptly following the vesting date, and in any event no
later than March 15 of the calendar year following the calendar year in which
such vesting occurs, the Company shall (a) issue and deliver to the Grantee the
number of shares of Common Stock equal to the number of Vested Units and cash
equal to any Dividend Equivalents credited with respect to such Vested Units and
the interest thereon or, at the discretion of the Committee, shares of Common
Stock having a Market Value equal to such Dividend Equivalents and the interest
thereon; and (b) enter the Grantee’s name on the books of the Company as the
shareholder of record with respect to the shares of Common Stock delivered to
the Grantee.

 

9.     No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position, as an
employee, consultant, or director of the Company. Further, nothing in the Plan
or this Agreement shall be construed to limit the discretion of the Company to
terminate the Grantee’s employment at any time, with or without cause.

 

10.     Adjustments. If any change is made to the outstanding Common Stock or
the capital structure of the Company, if required, the RSUs shall be adjusted or
terminated in any manner as contemplated by Section 4.3 of the Plan.

 

11.      Compliance with Law. The issuance and transfer of shares of Common
Stock shall be subject to compliance by the Company and the Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.

 

12.      Legends. A legend may be placed on any certificate(s) or other
document(s) delivered to the Grantee indicating restrictions on transferability
of the RSUs or the shares of Common Stock issuable upon settlement of the RSUs
pursuant to this Agreement or any other restrictions that the Committee may deem
advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission, any applicable federal or state securities laws, or any
stock exchange on which the shares of Common Stock are then listed or quoted.

 

 

--------------------------------------------------------------------------------

 

 

13.      Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to the Grantee under this Agreement shall be in writing and addressed to the
Grantee at the Grantee’s address as shown in the records of the Company. Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.

 

14.      Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Michigan without regard to conflict of
law principles.

 

15.      Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Grantee or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Grantee and the Company.

 

16.     RSUs Subject to Plan. This Agreement is subject to the Plan as approved
by the Company’s shareholders. The terms and provisions of the Plan, as it may
be amended from time to time, are hereby incorporated in this Agreement by
reference. In the event of a conflict between any term or provision contained in
this Agreement and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail.

 

17.      Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth in this Agreement, this Agreement will be binding upon the
Grantee and the Grantee’s beneficiaries, executors, and administrators.

 

18.      Severability. The invalidity or unenforceability of any provision of
the Plan or this Agreement shall not affect the validity or enforceability of
any other provision of the Plan or this Agreement, and each provision of the
Plan and this Agreement shall be severable and enforceable to the extent
permitted by law.

 

19.      Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled, or terminated by the Company at any time, in its discretion.
The grant of the RSUs in this Agreement does not create any contractual right or
other right to receive any RSUs or other Incentive Awards in the future. Future
Incentive Awards, if any, will be at the sole discretion of the Company. Any
amendment, modification, or termination of the Plan shall not constitute a
change or impairment of the terms and conditions of the Grantee’s employment.

 

20.      Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

 

 

--------------------------------------------------------------------------------

 

 

21.      Acceptance. The Grantee hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Grantee has read and understands the terms and
provisions of the Plan and this Agreement, and accepts the RSUs subject to all
of the terms and conditions of the Plan and this Agreement. The Grantee
acknowledges that there may be adverse tax consequences upon the grant, vesting,
or settlement of the RSUs or disposition of the underlying shares and that the
Grantee has been advised to consult a tax advisor prior to such grant, vesting
or disposition.

 

INTENDING TO BE LEGALLY BOUND, the parties have executed this Restricted Stock
Unit Agreement as of the Grant Date.

 

COMPANY:    

 

GRANTEE:

Spartan Motors, Inc.

               

By:

 

[●]

Its:

   

                              